UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-22286 TARO PHARMACEUTICAL INDUSTRIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive offices) Michael Kalb Interim Chief Financial Officer Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. 3 Skyline Drive Hawthorne, NY 10532 Tel: 914-345-9000 Fax: 914-345-6169 Email: Michael.Kalb@taro.com (Name, telephone, email and/or facsimile number and address of Company contact person) i Securities registered or to be registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 0.0001 nominal (par) value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 39,200,082 Ordinary Shares, NIS 0.0001 nominal (par) value per share, and 2,600 Founders’ Shares NIS 0.00001 nominal (par) value per share were outstanding as of December 31, 2008 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ Yes R No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. £ Yes R No Note - checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. £ Yes R No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large Accelerated FilerR Accelerated Filer £ Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPR International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. £ Item 17 £ Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No ii INTRODUCTION We, among other things, develop, manufacture and market prescription and over-the-counter (“OTC”) pharmaceutical products, primarily in the United States, Canada and Israel.We also develop and manufacture active pharmaceutical ingredients (“APIs”), primarily for use in our finished dosage form products.We were incorporated in 1959 under the laws of the State of Israel.In 1961, we completed the initial public offering of our ordinary shares in the United States.Our ordinary shares are quoted on the Pink Sheets Electronic Quotation Service (the “Pink Sheets”), under the symbol “TAROF.” As used in this Annual Report on Form 20-F for the year ended December 31, 2008 (the “2008 Annual Report”), the terms “we,” “us,” “our,” “Taro” and the “Company” mean Taro Pharmaceutical Industries Ltd. and its affiliates and subsidiaries, unless otherwise indicated. This 2008 Annual Report is being filed in respect of the year ended December 31, 2008, and contains the audited consolidated financial statements for the year then ended.To disclose information of the latest practicable date and to provide material information to shareholders, this 2008 Annual Report discloses events and other information occurring after the fiscal year ended December 31, 2008. FORWARD-LOOKING STATEMENTS Except for the historical information contained in this 2008 Annual Report, the statements contained herein are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934 in particular with respect to our business, financial condition and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “Item 3D – Key Information: Risk Factors” and elsewhere in this Annual Report.We urge you to consider that statements which use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” “should,” “will,” “may,” “hope” and similar expressions are intended to identify forward-looking statements.These statements reflect our views with respect to future events and are based on assumptions and are subject to risks and uncertainties.Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PRESENTATION OF FINANCIAL INFORMATION Our consolidated financial statements appearing in this 2008 Annual Report are reported in United States dollars in thousands, unless otherwise indicated, and are prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”).Totals presented in this 2008 Annual Report may not total correctly due to rounding of numbers.References to a particular fiscal year are to the period ended December 31 of such year. All references in this 2008 Annual Report to “dollars,” or “$,” are to United States dollars and all references in this Annual Report to “NIS” are to New Israeli Shekels.The published (1) representative exchange rate between the NIS and the dollar for March 31, 2011, was NIS 3.48 per $1.00.The published (2) representative exchange rate between the Canadian dollar and the dollar for March 31, 2011, was $0.97 Canadian dollar per $1.00.No representation is made that the NIS amounts or Canadian dollar amounts could have been, or could be, converted into dollars at rates specified herein or any other rate. (1) As published by The Bank of Israel. (2) As published by The Bank of Canada. iii TABLE OF CONTENTS PART I Page ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. SELECTED FINANCIAL DATA 1 B. CAPITALIZATION AND INDEBTEDNESS 2 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 2 D. RISK FACTORS 2 ITEM 4. INFORMATION ON THE COMPANY 18 A. HISTORY AND DEVELOPMENT OF THE COMPANY 18 B. BUSINESS OVERVIEW 20 C. ORGANIZATIONAL STRUCTURE 28 D. PROPERTY, PLANT AND EQUIPMENT 28 ITEM 4A. UNRESOLVED STAFF COMMENTS 30 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 30 RECENT DEVELOPMENTS 30 A. OPERATING RESULTS 34 B. LIQUIDITY AND CAPITAL RESOURCES 44 C. RESEARCH AND DEVELOPMENT, PATENTS, TRADEMARKS AND LICENSES 46 D. TREND INFORMATION 48 E. OFF-BALANCE SHEET ARRANGEMENTS 48 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 49 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 49 A. DIRECTORS AND SENIOR MANAGEMENT 49 B.COMPENSATION 52 C. BOARD PRACTICES 52 D. EMPLOYEES 56 E. SHARE OWNERSHIP 57 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 62 A. MAJOR SHAREHOLDERS 62 B. RELATED PARTY TRANSACTIONS 62 C. INTERESTS OF EXPERTS AND COUNSEL 62 ITEM 8. FINANCIAL INFORMATION 62 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 62 iv B. SIGNIFICANT CHANGES 65 ITEM 9. THE OFFER AND LISTING 65 A. OFFER AND LISTING DETAILS 65 B. PLAN OF DISTRIBUTION 66 C. MARKETS 66 D. SELLING SHAREHOLDERS 66 E. DILUTION 66 F. EXPENSES OF THE ISSUE 66 ITEM 10. ADDITIONAL INFORMATION 66 A. SHARE CAPITAL 66 B. ISRAELI COMPANIES LAW AND OUR DOCUMENTS OF INCORPORATION 66 C. MATERIAL CONTRACTS 72 D. EXCHANGE CONTROLS 72 E. TAXATION 73 F. DIVIDENDS AND PAYING AGENTS 84 G. STATEMENT BY EXPERTS 84 H. DOCUMENTS ON DISPLAY 84 I. SUBSIDIARY INFORMATION 84 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 84 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 85 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 85 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 85 ITEM 15. CONTROLS AND PROCEDURES 85 ITEM 16. [RESERVED] 88 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 88 ITEM 16B. CODE OF ETHICS 88 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 88 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 89 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 89 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 89 ITEM 16G. CORPORATE GOVERNANCE 89 PART III ITEM 17. FINANCIAL STATEMENTS 89 ITEM 18. FINANCIAL STATEMENTS 89 ITEM 19. EXHIBITS
